COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-025-CR





GARRY LEN BECKETT	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 30TH
 DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

This court affirmed Appellant’s convictions for aggravated sexual assault, aggravated robbery, and aggravated kidnapping in 2004, and mandate has already issued.
(footnote: 2)  In January 2007, Appellant requested that the trial court  unseal medical records submitted during the trial on the merits resulting in his convictions so that he might use them to obtain postappellate relief.  The trial court denied Appellant’s motion, and he filed a notice of appeal attempting to appeal from that order.  We sent a letter to Appellant requesting a response showing grounds for continuing the appeal, as it appeared we lacked jurisdiction because no statute authorizes an appeal from such an order.  We also note that this court does not have jurisdiction in postconviction habeas matters.
(footnote: 3)  Appellant’s response does not show grounds for continuing the appeal.  
Accordingly, we dismiss this case for want of jurisdiction.
(footnote: 4)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)

DELIVERED:  May 3, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Beckett v. State
, No. 02-02-00450-CR, 2004 WL 726820, at *2 (Tex. App.—Fort Worth, April 1, 2004, pet. ref’d) (mem. op.) (not designated for publication), 
cert. denied
, 545 U.S. 1105 (2005).


3:See
,
 e.g.
, 
In re McAfee
, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (“Article 11.07 contains no role for the courts of appeals; the only courts referred to are the convicting court and the Court of Criminal Appeals.  Should an applicant find it necessary to complain about an action or inaction of the convicting court, the applicant may seek mandamus relief from the Court of Criminal Appeals.”) (citing 
Tex. Const.
 art. V, § 5).


4:See
 
Tex. R. App. P.
 
42.3(a), 43.2(f).